Citation Nr: 1641262	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  15-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the rating for mild degenerative arthritis, old fracture deformed distal phalanx of right index finger from 10 percent to noncompensable, effective April 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2012 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger from 10 percent to noncompensable; the RO promulgated that proposed reduction in a January 2014 rating decision, effective April 1, 2014.

2.  At the time of January 2014 rating decision, the assigned evaluation being reduced was not in effect for five years or longer.

3.  The RO's decision to reduce the evaluation for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger was not supported by evidence demonstrating improvement in the disorder.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger from a 10 percent rating to a noncompensable rating, effective April 1, 2014, was improper; the criteria for restoration of the 10 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the restoration/propriety of the reductions appeals, such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i). 

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of the Veteran's disability rating.  Specifically, the November 2012 rating decision informed the Veteran of the proposed reductions, the evidence, and the reasons and bases for the proposed reductions.  The November 2012 notice letter to the Veteran informed him of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following more than 60-day period to allow evidence to be submitted, were adjudicated in a January 2014 rating decision, which is, in part, the subject of this appeal.  In the January 2014 rating decision, the RO informed the Veteran that the reduction would take effect April 1, 2014.  The RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the RO were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, given the favorable disposition of the action concerning the restoration of the 10 percent disability rating for the service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger, which is not prejudicial to the Veteran, the Board need not further address VA's duties to notify and assist with respect to this issue.  Id.

A longitudinal review of the record reveals that the Veteran was awarded entitlement to service connection for mild degenerative arthritis, old fracture deformed distal phalanx of right index finger in an April 2011 rating decision.  The RO assigned an initial noncompensable rating for that disability under Diagnostic Code 5229, effective July 9, 2010.  In a June 2012 rating decision, the RO found that there had been clear and unmistakable error and assigned a 10 percent rating for the Veteran's service-connected right index finger disability under Diagnostic Code 5229, also effective July 9, 2010.

In August 2012, the Veteran filed an increased rating claim for his service-connected right index finger disability.

Based on the results of a November 2012 VA examination and VA treatment records, in November 2012 rating decision and letter, the RO proposed to reduce the disability evaluation for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger from 10 percent to noncompensable.  After the Veteran was given the opportunity to respond, the RO effectuated the prior proposed reduction in a January 2014 rating decision, effective April 1, 2014.  The Veteran then perfected an appeal, claiming that the January 2014 reduction was improper.

Here, the 10 percent rating for mild degenerative arthritis, old fracture deformed distal phalanx of right index finger was in effect for less than five years prior to the reduction.  Thus, the provisions of 38 C.F.R. § 3.344(a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015); Brown v. Brown, 5 Vet. App. 413 (1993).  Similarly, the reports of examination must be interpreted in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  Id; 38 C.F.R. § 4.2 (2015).  These provisions impose a clear requirement that rating reductions be based on the entire history of a veteran's disability.

Furthermore, there must be an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2015).  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10 (2015).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

As discussed in detail above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e).

The Board must now determine whether the evidence of record at the time of the January 2014 rating decision that effectuated the reduction supported the assignment of noncompensable disability rating for mild degenerative arthritis, old fracture deformed distal phalanx of right index finger.  

The Veteran's service-connected right index finger disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229, as limitation of motion of the index or long finger.  Pursuant to Diagnostic Code 5229, a noncompensable evaluation is provided for the major or minor index finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 percent evaluation is provided for the major or minor index finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

A distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2015).  As evidence of record shows that the Veteran is right hand dominant, his right index finger is designated as his major index finger for the purposes of this decision.

Evidence of record showed that the Veteran detailed that he was hit from behind with a beer bottle during active service in Korea and tried to block the blow with his right hand, receiving injuries to his right 2nd digit with multiple fractures.  In an August 2010 VA examination report, the Veteran indicated that he had to undergo reconstructive surgery to the right index digit that healed with numbness and nail deformity.  The Veteran reported that he often dropped things due to numbness of that digit, as he was right-handed.  He complained of difficulty with writing and fine tuning articulation and reported symptoms of loss of right hand dexterity with no overall decrease in strength and numbness of the right index finger.  On physical examination, extension of the MP (metacarpophalangeal) joint was normal, the PIP (proximal interphalangeal) joint was abnormal (limited by 40 degrees), and DIP (distal interphalangeal) joint was abnormal (limited by 30 degrees).  There was no objective evidence of pain after repetitive motion and no gap between the right index finger and the proximal transverse crease of hand on maximal flexion of the finger.  The examiner also noted rotation deformity of the right index finger at the DIP joint and diagnosed deformity of right index digit with arthritis status post fracture.  An August 2010 X-ray report revealed mild degenerative arthritis, old fracture deformity, distal phalanx of the right index finger.

In the November 2012 VA examination report, the examiner diagnosed right index degenerative joint disease of deformed distal phalanx of right finger.  The Veteran complained of occasional aches with weather change.  On physical examination, there was no gap between the thumb pad and the fingers and a gap of less than 1 inch (2.5 centimeters) between the right index finger and the proximal transverse crease of the hand.  The examiner also indicated that there was no objective evidence of painful motion, no limitation of extension or evidence of painful motion for the right index finger, and no additional limitation of motion, limitation of extension for the index finger, gap between the thumb pad and the fingers, or gap between the right index finger and the proximal transverse crease of the hand for any finger on repetitive motion testing.  The examiner noted that the Veteran exhibited deformity and less movement than normal in the right index finger as well as tenderness or pain to palpitation in the right hand.  The Veteran was noted to have no finger scar, full right hand grip strength, no ankylosis of the fingers, and functioning that was not so diminished that amputation with prosthesis would equally serve him.

VA treatment records dated in March 2014 showed continued findings of right thumb arthralgia.  Private treatment records from K. M., M. D. dated in April 2014 showed complaints and treatment for intermittent and moderate right index finger pain and stiffness.  On physical examination, the right index finger had positive tenderness and limitation of motion, full strength, and no laxity.  The right index finger was noted to be minimally swollen with well-healed scars primarily on the ulnar aspect of the digit.  There was diminished sensation on the ulnar aspect of the digit distal to the laceration and markedly limited DIP range of motion from 0 to 20 degrees.  It was noted that the Veteran was only able to get his index finger tip to within three centimeters of the proximal transverse palmar crease.  He had brisk capillary refill and a small nail bed deformity causing an ingrown nail to the ulnar aspect of the nailbed.  Right index finger X-rays revealed a well-healed distal phalangeal fracture with significant joint space narrowing and osteophyte formation at the DIP joint.  The physician diagnosed right index finger healed distal phalangeal fracture with resultant pain, stiffness, and numbness.

In an additional July 2015 treatment note from K. M., M. D., the Veteran reported continued right index finger pain and stiffness, limited use of the finger due to pain, and persistent numbness along the ulnar border of the fingertip.  On physical examination of right hand, the physician noted that the right index finger was slightly decreased in circumference distal to the DIP joint.  Range of motion at the DIP joint was from 0 to 10 degrees and well preserved at PIP and MCP joints.  The Veteran was noted to be able to get the tip of the right index finger into the palm, have brisk capillary refill, and have diminished light touch sensation distal to the DIP jomt along the ulnar border of the finger.  The physician noted his belief that the stiffness in the Veteran's index finger was causing him a disability.

At the time of the January 2014 rating decision, the evidence of record, which included the November 2012 VA finger examination report, showed that a noncompensable rating for limitation of motion, but no higher, was appropriate for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger.  However, the evidence of record dated prior to and since the January 2014 rating decision supports the assignment of a 10 percent disability rating.  

In this case, based on the history of the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger, clinical findings, and his reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind the provisions of 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Again, in all rating reduction cases, the Board must consider the recorded history of the disability, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see also Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual improvement, to include improvement in the ability to function under ordinary conditions of life and work.  Id.  While the November 2012 VA examiner noted no limitation of extension for the right index finger and a gap of less than 1 inch (2.5 centimeters) between the right index finger and the proximal transverse crease of the hand, such measurements were not necessarily indicative of improvement under ordinary conditions of life and work.  The examiner also noted that the Veteran exhibited deformity and less movement than normal in the right index finger as well as tenderness or pain to palpitation in the right hand.  Since his original rating assignment, the Veteran has continued to assert that his disability has not improved over time.  In addition, shortly after the reduction was effectuated, the April 2014 private treatment provider clearly noted that the Veteran was only able to get his right index finger tip to within three centimeters of the proximal transverse palmar crease.

In reviewing all of the evidence and resolving the benefit of the doubt in favor of the Veteran, the Board does not find improvement in the Veteran's service-connected right index finger disability.  Accordingly, the 10 percent rating is restored, effective April 1, 2014, the date the reduction took place.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

The reduction of the rating for the Veteran's service-connected mild degenerative arthritis, old fracture deformed distal phalanx of right index finger from a 10 percent rating to a noncompensable rating, effective April 1, 2014, was not proper, and therefore, the 10 percent rating is restored, effective April 1, 2014.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


